Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 11/4/2021.  As directed by the amendment, claims 1-15 have been amended and no claims have been added or canceled. Thus, claims 1-15 are pending in the application.
Drawing Objections
2.	The drawings are objected to because of the unlabeled rectangular boxes and shapes shown in Figures 1-4.  The drawings should be provided with suitable descriptive legends.  See: 37 CFR 1.84 (n) and (o). The drawings contain blank boxes and other shapes, which are not widely, recognized engineering symbols. Applicant must supply a suitable legend.  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.  
37 CFR 1.84(n) and (o) permit use of symbols which are not universally recognized, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. In addition, suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. (Emphasis added). Thus the examiner may require, on a case-by-case basis, the use of descriptive legends where it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein. "When possible, a drawing should be so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere inspection of said drawing. The necessity of reading the specification in connection with the drawing should be avoided, if possible." See Ex Parte Hartley, 1901 C.D. 247 (Comm'r Pat. 1901).

It is clear that Figures 1-4 are not “so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere inspection of said drawing” and that undue reliance on the specification is required for understanding of the subject matter depicted therein.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
4.	Claims 1, 5-6, 9-10, and 14-15 are objected to because of the following informalities:  
Regarding claim 1, the terms “the chest of the patient” (ln. 3), “the hands of a user” (ln. 4), “the surface of the patient side” (ln. 6), “the surface of the user side” (ln. 6), and “the lateral force distribution profile” (ln. 8) lack antecedent bases. While not unclear, the terms should read --a chest of the patient--, --hands of the user--, --a surface of the patient side--, --a surface of the user side--, and --a lateral force distribution profile-- when they are first introduced in the claims.
Regarding claim 5, the term “the condition of the patient” (ln. 3) lacks an antecedent basis. While not unclear, the term should read --a condition of the patient-- when first introduced into the claims.
Regarding claim 6, the term “the condition of the user” (ln. 3) lacks an antecedent basis. While not unclear, the term should read --a condition of the user-- when first introduced into the claims.
Regarding claim 12, the term “the position of the device” (ln. 5) lacks an antecedent basis. While not unclear, the term should read --a position of the device-- when it is first introduced into the claims.
Regarding claim 13, the term “the position of the device” (ln. 4) lacks an antecedent basis. While not unclear, the term should read --a position of the device-- when it is first introduced into the claims.
Regarding claim 14, the terms “the chest of the patient” (ln. 3), “the hands of a user” (ln. 3-4), “the surface of the patient side” (ln. 4), “the surface of the user side” (ln. 5), “the lateral force distribution profile” (ln. 6), “the condition of the patient” (ln. 12), and “the condition of the user” (ln. 13) lack antecedent bases. While not unclear, the terms should read --a chest of the patient--, --a hands of the user--, --a surface of the patient side--, --a surface of the user side--, a lateral force distribution profile--, --a condition of the patient--, and --a condition of the user-- when they are first introduced into the claims.
Regarding claim 15, the terms “the chest of the patient” (ln. 4), “the hands of a user” (ln. 4-5), “the surface of the patient side” (ln. 5), “the surface of the user side” (ln. 5-6), “the lateral force distribution profile” (ln. 7), “the condition of the patient” (ln. 13), and “the condition of the user” (ln. 14) lack antecedent bases. While not unclear, the terms should read --a chest of the patient--, --a hands of the user--, --a surface of the patient side--, --a surface of the user side--, a lateral force distribution profile--, --a condition of the patient--, and --a condition of the user-- when they are first introduced into the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 15, the claim is unclear as to whether it is directed to a method of a device. While the preamble appears to indicated that the claim is directed to a device (i.e. a “computer program”), no components are listed in the body of the claim as part of the device. Rather, the body appears to be directed toward a method of controller a CPR device (i.e. “the method comprising”). For the purposes of examination, the claim will be interpreted as a device claim comprising some type of controller or processor comprising a memory that is configured to implement the computer program.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al (5,645,522) in view of Herken et al (2013/0324894).
	Regarding claim 1, Lurie discloses a cardiopulmonary resuscitation (CPR) device  for enhancing the delivery of CPR to a patient (Fig. 3), the device comprising: a patient side for engagement with the chest of the patient (Fig. 3, resilient pad 32 has a bottom surface that is configured to engage the chest of the patient); and a user side for engagement with the hands of a user delivering CPR to the patient (Fig. 3, upper plate 34 is configured to engage with the hands of a user delivering CPR to the patient. Strap 36 allows the user to place one or both of their hands between the strap 36 and the upper plate 34). Lurie additionally discloses that the resilient pad 32 may comprise air filled structures.
Lurie does not disclose one or more of the surface of the patient side and the surface of the user side as at least partially formed of a material with variable  contact characteristics configured to be controlled so as to regulate the lateral force distribution profile at the one or more of the surface of the patient side and the surface of the user side from a force applied to the device by the user and transferred through the device to the patient.
	However, Herken teaches a chest pad that is configured to apply force to a patient during CPR (Figs. 15-17, bladder 8 provides the compressive force to the patient’s chest), wherein the shape of the chest pad can be altered to match the shape of the patient’s thorax ([0064] discloses that a pump 38 can alter the amount of air in the bladder 8 to change the shape of the bladder 8). Controlling and changing the shape of the chest pad would alter the amount of contact the surface of the patient side of the chest pad has with the chest of the patient. The amount of contact the chest pad has with the chest of the patient is thus a “variable contact characteristic.”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CPR device of Lurie to include an actuator (e.g. an air pump) to alter the shape of the CPR device so as to regulate a shape profile of the patient side of the device (and thus a lateral force distribution profile) as taught by Herken in order to match the shape of the device with the individual chest shape of the patient.
	Regarding claim 2, the modified device of Lurie has a controller configured to control the variable contact characteristics of the material so as to provide a target lateral force distribution profile at the one or more of the surface of the patient side and the surface of the user side from a force applied to the device by the user (Herken,  [0038], discloses a control system controlling the inflation/deflation of the bladder 8. Controlling the inflation/deflation of bladder 8 would control the amount and degree of contact the bladder has with the chest of the patient (i.e. controlling a “variable contact characteristic”)). 
	Regarding claim 3, the modified device of Lurie has the contact characteristic as friction (Herken, [0064], discloses changing the shape of the chest pad. Changing the shape would change the amount/degree of contact between the chest pad and the chest of the patient. The amount/degree of contact determines, in part, the amount of friction between the chest pad and the chest of the patient).
	Regarding claim 10, the modified device of Lurie has the controller as configured to control the variable contact characteristics of the material using surface design (Herken, [0064] discloses changing the shape of the chest pad via inflation/deflation, wherein constructing a chest pad that changes shape in this manner is considered “surface design”).


10.	Claims 5, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie in view of Herken, and further in view of Silver et al (2020/0000680).
Regarding claim 5, the modified device of Lurie does not have the device as communicatively coupled with a patient sensor configured to collect patient sensor data relating to the condition of the patient, the device as configured to receive the patient sensor data from the patient sensor; and the controller as configured to determine the target lateral force distribution profile in accordance with the patient sensor data. Herken does, however, disclose detecting the shape of the thorax of the patient and controlling the inflation of the bladder 8 in response to the shape of the thorax of the patient (Herken, [0064]).
However, Silver teaches a CPR assist system (Fig. 1A) comprising a camera system configured to detect the shape of the patient’s chest (Fig. 1A, cameras 16 and 18; [0020] discloses that these cameras can detect physical features such as thoracic shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified CPR device of Lurie to utilize a camera system (i.e. a patient sensor configured to collect sensor data) configured to detect the thoracic shape of a patient as taught by Silver in order to provide the controller of the modified device with the shape of the patient’s chest to assist in the correct amount of inflation/deflation of the compression pad. Furthermore, such a modification is the simple substitution of one type of chest-shape detection means (i.e. the camera system of Silver) for another type of chest-shape detection means (i.e. the distance sensors of Herken) in a CPR device to obtain the predictable result of determining the shape of a patient’s chest during a CPR procedure.
Regarding claim 12, the modified device of Lurie does not have the device as communicably coupled with a camera configured to acquire image data of the device positioned on the chest of the patient; the device as configured to receive the image data from the camera; and the controller as configured to determine the position of the device relative to the chest of the patient using the image data and to determine the target lateral force distribution profile in accordance with the position of the device relative to the chest of the patient. Herken does, however, disclose detecting the shape of the thorax of the patient relative to the shape of the CPR bladder 8 and controlling the inflation of the bladder 8 in response to the shape of the thorax of the patient (Herken, [0064]).
However, Silver teaches a CPR assist system (Fig. 1A) comprising a camera system configured to detect the shape of the patient’s chest (Fig. 1A, cameras 16 and 18; [0020] discloses that these cameras can detect physical features such as thoracic shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified CPR device of Lurie to utilize a camera system (i.e. a patient sensor configured to collect sensor data) configured to detect the thoracic shape of a patient as taught by Silver in order to provide the controller of the modified device with the shape of the patient’s chest to assist in the correct amount of inflation/deflation of the compression pad. Furthermore, such a modification is the simple substitution of one type of chest-shape detection means (i.e. the camera system of Silver) for another type of chest-shape detection means (i.e. the distance sensors of Herken) in a CPR device to obtain the predictable result of determining the shape of a patient’s chest during a CPR procedure.
	Regarding claim 14, Lurie discloses a method for a CPR device for enhancing the delivery of CPR to a patient (Fig. 3), the device comprising: a patient side for engagement with the chest of the patient (Fig. 3, resilient pad 32 has a bottom surface that is configured to engage the chest of the patient); and a user side for engagement with the hands of a user delivering CPR to the patient (Fig. 3, upper plate 34 is configured to engage with the hands of a user delivering CPR to the patient. Strap 36 allows the user to place one or both of their hands between the strap 36 and the upper plate 34). Lurie additionally discloses that the resilient pad 32 may comprise air filled structures.
Lurie does not disclose one or more of the surface of the patient side and the surface of the user side as at least partially formed of a material with variable contact characteristics configured to be controlled so as to regulate the lateral force distribution profile at the one or more of the surface of the patient side and the surface of the user side from a force applied to the device by the user and transferred through the device to the patient.
	However, Herken teaches a chest pad that is configured to apply force to a patient during CPR (Figs. 15-17, bladder 8 provides the compressive force to the patient’s chest), wherein the shape of the chest pad can be altered to match the shape of the patient’s thorax ([0064] discloses that a pump 38 can alter the amount of air in the bladder 8 to change the shape of the bladder 8). Controlling and changing the shape of the chest pad would alter the amount of contact the surface of the patient side of the chest pad has with the chest of the patient. The amount of contact the chest pad has with the chest of the patient is thus a “variable contact characteristic.”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CPR device of Lurie to include an actuator (e.g. an air pump) to alter the shape of the CPR device so as to regulate a shape profile of the patient side of the device (and thus a lateral force distribution profile) as taught by Herken in order to match the shape of the device with the individual chest shape of the patient.
	The modified method of Lurie does not disclose a control method comprising acquiring one or more of the following data types: force data of a force applied to the device; patient sensor data relating to the condition of the patient; user sensor data relating to the condition of the user; information on the patient; information on the user; acceleration data of acceleration of the device at a plurality of time points; image data of the device positioned on the chest of the patient; and pressure sensor data of pressure applied to the device; and controlling the carriable contact characteristics of the material so as to provide a target lateral force distribution profile at the surface from a force applied to the device by the user in accordance with one or more of the acquired data types.
However, Silver teaches a CPR assist system (Fig. 1A) comprising a camera system configured to detect the shape of the patient’s chest (Fig. 1A, cameras 16 and 18; [0020] discloses that these cameras can detect physical features such as thoracic shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified CPR method of Lurie to utilize a camera system (i.e. a patient sensor configured to collect sensor data relating to the condition of the patient) configured to detect the thoracic shape of a patient as taught by Silver in order to provide the controller of the modified device with the shape of the patient’s chest to assist in the correct amount of inflation/deflation of the compression pad (and thus achieve the desired “target lateral distribution profile” of the compression pad). Furthermore, such a modification is the simple substitution of one type of chest-shape detection means (i.e. the camera system of Silver) for another type of chest-shape detection means (i.e. the distance sensors of Herken) in a CPR device to obtain the predictable result of determining the shape of a patient’s chest during a CPR procedure.
	Regarding claim 15, Lurie discloses a CPR device for enhancing the delivery of CPR to a patient (Fig. 3), the device comprising: a patient side for engagement with the chest of the patient (Fig. 3, resilient pad 32 has a bottom surface that is configured to engage the chest of the patient); and a user side for engagement with the hands of a user delivering CPR to the patient (Fig. 3, upper plate 34 is configured to engage with the hands of a user delivering CPR to the patient. Strap 36 allows the user to place one or both of their hands between the strap 36 and the upper plate 34). Lurie additionally discloses that the resilient pad 32 may comprise air filled structures.
Lurie does not disclose a computer program and one or more of the surface of the patient side and the surface of the user side as at least partially formed of a material with variable contact characteristics configured to be controlled so as to regulate the lateral force distribution profile at the one or more of the surface of the patient side and the surface of the user side from a force applied to the device by the user and transferred through the device to the patient.to regulate a shape profile of the one or more of the patient side and the user side.
	However, Herken teaches a chest pad that is configured to apply force to a patient during CPR (Figs. 15-17, bladder 8 provides the compressive force to the patient’s chest), wherein the shape of the chest pad can be altered to match the shape of the patient’s thorax ([0064] discloses that a pump 38 can alter the amount of air in the bladder 8 to change the shape of the bladder 8). Herken also teaches the use of a computer program to guide the inflation/deflation of the bladder ([0064] discloses that a control system controls the pump 38 and inflation/deflation of the bladder 8, wherein the control system must be run by some type of computer program).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CPR device and method of Lurie to include a computer program to alter the form of the CPR device so as to regulate a shape profile of the compression pad (and thus a lateral force distribution profile) as taught by Herken in order to match the shape of the device with the individual chest shape of the patient.
	The modified method of Lurie does not disclose the computer program configured to run a control method comprising acquiring one or more of the following data types: force data of a force applied to the device; patient sensor data relating to the condition of the patient; user sensor data relating to the condition of the user; information on the patient; information on the user; acceleration data of acceleration of the device at a plurality of time points; image data of the device positioned on the chest of the patient; and pressure sensor data of pressure applied to the device; and controlling the variable contact characteristics of the material so as to provide a target lateral force distribution profile at the surface from a force applied to the device by the user in accordance with one or more of the acquired data types.
However, Silver teaches a CPR assist system (Fig. 1A) comprising a camera system configured to detect the shape of the patient’s chest (Fig. 1A, cameras 16 and 18; [0020] discloses that these cameras can detect physical features such as thoracic shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the computer program of the modified CPR device of Lurie to utilize a camera system (i.e. a patient sensor configured to collect sensor data) configured to detect the thoracic shape of a patient as taught by Silver in order to provide the controller of the modified device with the shape of the patient’s chest to assist in the correct amount of inflation/deflation of the compression pad (and thus achieve the desired “target lateral distribution profile” of the compression pad). Furthermore, such a modification is the simple substitution of one type of chest-shape detection means (i.e. the camera system of Silver) for another type of chest-shape detection means (i.e. the distance sensors of Herken) in a CPR device to obtain the predictable result of determining the shape of a patient’s chest during a CPR procedure.


Allowable Subject Matter
11.	Claims 4, 6-9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record does not disclose a force sensor configured to acquire force data, wherein “the controller is configured to determine the target lateral force distribution profile in accordance with the force sensor data” (ln. 4-5).
Regarding claim 6, the prior art of record does not disclose the device as communicably coupled with a user sensor configured to collect user sensor data, wherein “the controller is configured to determine the target lateral force distribution profile in accordance with the user sensor data” (ln. 5-6).
Regarding claim 7, the prior art of record does not disclose the device as communicably coupled with a memory configured to store information on the patient, wherein “the controller is configured to determine the target lateral force distribution profile in accordance with the information on the patient” (ln. 6-7).
Regarding claim 8, the prior art of record does not disclose the device as communicably coupled with a memory configured to store information on the user, wherein “the controller is configured to determine the target lateral force distribution profile in accordance with the information on the user” (ln. 6-7).
Regarding claim 9, the prior art of record does not disclose that one or more of the surface of the patient side and the surface of the user side is formed of the material with variable contact characteristics as “segregated into a plurality of material sections” (ln. 4) and that “the controller is configured to control the variable contact characteristics of the material of a material section of the plurality of material sections independently of one or more of the other material sections of the plurality of material sections” (ln. 5-6).
Regarding claim 11, the prior art of record does not disclose that one or more of the surface of the patient side and the surface of the user side is formed of the material with variable contact characteristics as “segregated into a plurality of material sections” (ln. 3-4) and that “the material of a material section of the plurality of material sections is different to the material of one or more of the other material sections of the plurality of material sections” (ln. 5-6).
Regarding claim 13, the prior art of record does not disclose a plurality of pressure sensors configured to acquire pressure sensor data, wherein “the controller is configured to determine the position of the device relative to the chest of the patient using the acquired pressure sensor data and to determine the target lateral force distribution profile in accordance with the position of the device relative to the chest of the patient” (ln. 4-7).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oppenheimer et al (2017/0181925), Wood (2013/0066242), Bogdanowicz et al (2013/0030326), Voss et al (2011/0201979), Wood (2007/0088233), and Hanson (4,809,683) disclose manual CPR assist devices having a patient side for engagement with the chest of a patient and a user side for engagement with the hands of a user.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785